Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141702(67)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  LOLINDA RANDOLPH, Personal Representative                                                                 Brian K. Zahra,
                                                                                                                       Justices
  of the Estate of BRYAN RANDOLPH,
                 Plaintiff-Appellant,
  v                                                                  SC: 141702
                                                                     COA: 285103
                                                                     Wayne CC: 05-533887-NH
  HENRY FORD HOSPITAL, HENRY FORD
  SYSTEM, INC., DR. SCOTT E. LANGENBERG,
  and MICHIGAN PEDIATRIC SURGICAL
  ASSOCIATES, P.C.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 23,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY and HATHAWAY, JJ., would grant reconsideration and, on
  reconsideration, would grant leave to appeal.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         d0829                                                                  Clerk